Title: From Thomas Jefferson to Thomas Mann Randolph, 28 October 1804
From: Jefferson, Thomas
To: Randolph, Thomas Mann


               
                  
                     Dear Sir
                  
                  Washington Oct. 28. 04.
               
               I have learnt with extreme concern the rupture between Craven & Lilly, and percieve that it will become extremely embarassing & prejudicial to my affairs unless it can be made up. this can only be done by an oblivion of the past without going into any enquiry which was most in the wrong. I have pressed this in a conversation with Craven, & I think he may be brought to. I have written with equal strength to Lilly, to press a reconciliation on him. still they will want some one as a mediator: & I have mentioned to them that I will ask that favor of you. if you can possibly find time before your departure it would be a great satisfaction to me. I have prepared both so far that I am in hopes a single interview with each separately, and then a joint one to bring them together will be sufficient. it ought to be agreed between them that if either thinks that cause arises hereafter for complaint against the other, he shall come either to you or me, and we will obtain explanation from the other, and bring them to a proper understanding, without risking their attempting to settle it together. unless this can take place I percieve that I shall lose the one or the other, which would be a most embarrassing thing to me till I can be living at home myself. I think their mutual confidence in you would make them readier to come together under your mediation than any other. but should you be unable to spare the time I think Dr. Wardlaw’s good humour would make him a better instrument than any other, and he is intimate with both.
               I shall hope to see you on Sunday evening next. Wm. Brown will be appointed successor to Trist, as I find it is desired by the merchants of N. Orleans. J. M. Gelston is dead. deliver my tender affections to my dearest Martha, and kiss all the beloved children for me. Accept my affectionate salutations.
               
                  
                     Th: Jefferson
                  
               
            